Case: 22-10477         Document: 00516586392             Page: 1      Date Filed: 12/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                      ____________
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                       No. 22-10477
                                     Summary Calendar                                 FILED
                                     ____________                             December 21, 2022
                                                                                 Lyle W. Cayce
   United States of America,                                                          Clerk

                                                                      Plaintiff—Appellee,

                                             versus

   Ty Taylor Thomas,

                                               Defendant—Appellant.
                      ______________________________

                      Appeal from the United States District Court
                          for the Northern District of Texas
                                USDC No. 6:21-CR-58-5
                      ______________________________

   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam: *
          The attorney appointed to represent Ty Taylor Thomas has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Thomas has not filed a response. We have reviewed counsel’s
   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
          _____________________
          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10477    Document: 00516586392         Page: 2   Date Filed: 12/21/2022




                                 No. 22-10477


   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                      2